IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CANDIA WILLIAMS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5127

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed December 4, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Andy Thomas, Public Defender, Danielle Jorden, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Virginia Chester Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and WOLF and WINOKUR, JJ., CONCUR.